DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.
Issues raised by the Applicant:
a) On page 2 of the Remarks, the Applicant argues “Garelli's reflector 84 cannot be substituted with a glass layer that is then diffusion bonded to plate 26. Garelli discloses that reflector 84 is "formed from a translucent layer of material such as white polyester" to "reflect diffuse light towards display structures 72" (paragraph 74). Further, "reflector 84 will reflect most of the escaped light back through the light guide plate" (paragraph 74). Replacing reflector 84 with a glass layer would render Garelli's layer 84 inoperable for its intended purpose, as a glass layer would not reflect diffuse light, much less reflect most escaped light back into the display, as is taught by Garelli. 
Even if, for the sake of argument, reflector 84 were modified to be a glass layer, one of ordinary skill would not diffusion bond the glass layer to plate 26. Instead, as shown in Garelli's FIGS. 16 and 19, masking layer 138 extends entirely between plate 26 and reflector 84. In particular, Garelli recites that layer 138 is "coated over the entirety of rear plate 26 with the exception of logo-shaped opening 140" (paragraph 96). There is no location at which plate 26 is adjacent to layer 84 without intervening material, and therefore no location at which plate 26 would be diffusion bonded to layer 84. If plate 26 were bonded to layer 84 at logo-shaped opening 140, there would be no "coating layer embedded between the first and second glass layers," as recited in claim 2. 

b)  On page 4 of the Remarks, the Applicant argues “In the Office Action, claim 10 was rejected as being unpatentable over Garelli, Cleary, and Wermbter. In the rejection, it was suggested that Garelli's plate 26 and reflector 84 are equivalent to the "glass portions" of claim 10. Alternatively, it was suggested that the fact that plate 26 itself "may include glass layers" (as taught in paragraph 94), the layers would read on the "glass portions." Applicant disagrees. 
As discussed above in connection with claim 2, Garelli's reflector 84 is not glass, nor can it be modified to be glass, as such a modification would render reflector 84 inoperable for its intended purpose - to reflect most light back into Garelli's display. 
Moreover, although Garelli does disclose that plate 26 may include multiple layers, there is no "embedded cavity" in any of the multiple layers of plate 26 (see FIG. 16). Therefore, the multiple layers of 26, even if diffusion bonded, do not have an "embedded cavity," as recited in claim 10.  Cleary does not disclose an "embedded cavity" in a "glass housing wall" and fails to make up for the deficiencies of Garelli.”.

10	c)  On page 5 of the Remarks, the Applicant argues “Similar remarks to those discussed above in connection with claims 1 and 10 apply to claim 17. The combination of Garelli, Cleary, and Wermbter does not result in a diffusion- bonded glass housing wall with embedded decoration (as Garelli's mask 138 and reflector 84 are not glass, and logo 30 is therefore not embedded in glass), as recited in claim 17. Claim 17 is therefore patentable over Garelli, Cleary, and Wermbter. 



The Examiner’s position:
	a)  The Examiner respectfully disagrees with the Applicant.  According to paragraph [0074] of Garelli et al.: “[0074] Structures 102 may form a backlight unit for display 18. Structures 102 may include a light reflector such as reflector 84. Reflector 84 may be formed from a translucent layer of material such as white polyester. Reflector 84 may reflect diffuse light towards display structures 72. Some light may pass through reflector 84 and may escape through opening 82 in plate 26 to serve as illumination for logo 30…”, the reflector 84 does function as a glass since it does let light goes through it.  The reflector 84 does not totally reflect light as argued by the Applicant.  Thus, replacing reflector 84 with a glass layer would not render Garelli’s layer 84 inoperable for its intended purpose, since glass does reflect some amount of light.
    
	The Applicant pointed out “Garelli recites layer 138 is coated over the entirety of rear plate 26 with the exception of logo-shaped opening 140 (paragraph 96). There is no location at which plate 26 is adjacent to layer 84 without intervening material, and therefore no location at which plate 26 would be diffusion bonded to layer 84.”  Claim 2 clearly recites “wherein the glass housing wall is formed from a first layer of glass and a second layer of glass that at a diffusion-bonding interface”.  Claim does not require the first layer to be directly diffusion bonded to the second layer.  Rather, claim 2 requires the first layer and the second layer to be joined at a diffusion interface.
	Paragraph [0023], Cleary suggests “Thus, first cladding layer 104 and/or second cladding layer 106 are fused directly to core layer 102 or are directly adjacent to core layer 102”.  Thus, after the modification of Garelli in view of Cleary takes place, layer 138 of Garelli would be equivalent of layer 102 of Cleary, which would be the diffusion interface joined by the first and the second layer. 

	b)  See the explanation in above section (a).
	c)  See the explanation in above section (a).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 2, 5, 7, 8, 10-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garelli et al. U.S. Pub. 2012/0050975 in view of Cleary et al. U.S. Pub. 2017/0129218 and further in view of Wermbter et al. U.S. Pub. 2006/0118102.

Regarding claim 2, Garelli et al. teaches an electronic device (10; figures 1A-B) having opposing front (72; figure 4; see par [0069]) and rear faces (the back and the side wall of 26; figure 4), comprising: 
a display (18; figure 1A) on the front face; and 
a glass housing wall (see par [0009], [0012], [0040],[0053],[0058]) on the rear face, wherein the glass housing wall has first (first region is the region inside 140; figure 16) and second regions (second region is the region of 138 outside of 

Garelli et al., in par [0074], which indicates “reflector 84 may be formed from a translucent layer of material ……some light may pass through reflector 84 …. ”), however, Garelli et al. does not specifically indicates that said reflector 84 is made of glass.
 Garelli et al. also does not teach that the first layer of glass and the second layer of glass that are joined with chemical bonds at a diffusion-bonding interface.

the glass housing wall is formed from a first layer of glass (104; figure 1) and a second layer of glass (106; figure 1) that are joined at a diffusion-bonding interface (see par [0023]) ..and that a coating layer (102; figure 1) is embedded between the first and second glass layers.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the second layer of Garelli et al. with a glass layer and further join the first and second glass layers of the glass housing wall of Garelli et al. with a diffusion-bonding interface (102; figure 1 of D2), as suggested by Cleary et al. (see par [0023] of Cleary et al.), so that the coating layer (30 of Garelli et al.) would be embedded between the first and second glass layers.  Such provision of two glass layers would enable and optimize the two glass layers to be joined by diffusion-bonding and, thus, would fully secure the coating layer 30 in place.   

Wermbter et al., in the same field of endeavor, shows the common bonding application of chemical bonds at a diffusion bonding interface (see par [0032] and figure 2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further involve diffusion bonding of Garelli et al. in view of Cleary et al. with chemical bonding, as suggested by Wermbter et al., to further enhance the sturdiness of said bonding.

Regarding claim 5, Garelli et al. in view of Cleary et al. and Wermbter et al. also teaches the electronic device defined in claim 2, wherein the coating layer of the first region is configured to form a logo (see par [0059] of Garelli et al.; “logo 30”).  

Regarding claim 7, Garelli et al. in view of Cleary et al. and Wermbter et al.  also teaches the electronic device defined in claim 2 further comprising a polymer layer (surface of 26; figure 16; also see par [0058] “..plate 26”.  Par [0058] also indicates “surfaces such as surfaces 26 and 28 maybe formed from material such as …composite”.  So the “polymer layer” here is only the surface of 26…NOT the entire plate 26.  And Par [0067] indicates “plate 26 may be formed from one or more layers of materials…”.   So clearly, the surface material of 26 is different 

Regarding claim 8, Garelli et al. in view of Cleary et al. and Wermbter et al.  also teaches the electronic device defined in claim 7 wherein the polymer layer (surface of 26) is opaque (see par [0058]; “ceramic ..metal” are opaque).  

Regarding claim 10, Garelli et al. teaches an electronic device (10; figures 1A-B) having opposing front (72; figure 4; see par [0069]) and rear faces (the face accommodates unit 26; figure 1B), comprising: 
a display (18; figure 1A) on the front face; and 
a glass housing wall (see par [0009], [0012], [0040], [0053] and [0058]) on the rear face that has an embedded cavity (140; figure 16); wherein the glass housing wall is formed from glass portions (26 and 84; figure 16; also see par [0094]; “the layers of rear plate 26 may include …glass layers”).

However, Garelli et al. does not teach that the glass portions that are joined with chemical bonds at a diffusion-bonding interface.  

the glass housing wall is formed from a first layer of glass (104; figure 1) and a second layer of glass (106; figure 1) that are joined at a diffusion-bonding interface (see par [0023]) ..and that a coating layer (102; figure 1) is embedded between the first and second glass layers.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further join the glass portions of the glass housing wall of Garelli et al. with a diffusion-bonding interface, as suggested by Cleary et al. (see par [0023] of Cleary et al.), so that the coating layer (30 of Garelli et al.) would be embedded between the glass portions.  Such provision of two glass portions joined by diffusion-bonding would fully secure the coating layer 30 in place.   

Wermbter et al., in the same field of endeavor, shows the common bonding application of chemical bonds at a diffusion bonding interface (see par [0032] and figure 2).


Regarding claim 11, Garelli et al. in view of Cleary et al. and Wermbter et al. also teaches the electronic device defined in claim 10 wherein the glass housing wall has first (left and right 138; figure 16) and second regions (140; figure 16) of first and second different respective appearances (logo 30 = first appearance; non-logo outside of 140 is second appearance and wherein the first region overlaps the embedded cavity (see figure 16).  

Regarding claim 12, as mentioned above, Garelli et al. in view of Cleary et al. and Wermbter et al. teaches the electronic device defined in claim 11 wherein the glass portions include first (26; figure 16), second (138; figure 16), and third (84; figure 16) glass layers (see par [0094]; “the layers of rear plate 26 may include …glass layers”), wherein the second glass layer is interposed between the first and third glass layers and has an opening (140; figure 16) that forms the cavity, 

are joined with chemical bonds at a first diffusion-bonding interface, and wherein the second and third glass layers are joined with chemical bonds at a second diffusion-bonding interface.

Cleary et al., in the same field of endeavor, teaches a glass article (100; figure 1), wherein the glass housing wall is formed from a first layer of glass (104; figure 1) and a second layer of glass (106; figure 1) that are joined at a diffusion-bonding interface (see par [0023]) ..and that a coating layer (102; figure 1) is embedded between the first and second glass layers.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further apply diffusion bonding for bonding the glass layers of Garelli et al. such that the first and second glass layers would be joined at a first diffusion-bonding interface, and wherein the second and third glass layers would be joined at a second diffusion-bonding interface, as suggested by Cleary et al., for fully securing the coating layer 30 in place.   



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further involve diffusion bonding of Garelli et al. in view of Cleary et al. with chemical bonding, as suggested by Wermbter et al., to further enhance the sturdiness of said bonding.

Regarding claim 13, Garelli et al. in view of Cleary et al. and Wermbter et al. also teaches the electronic device defined in claim 12 further comprising a coating layer (30; figures 15-16) in the embedded cavity (140).  

Regarding claim 16, Garelli et al. in view of Cleary et al. and Wermbter et al. also teaches the electronic device defined in claim 13 wherein the coating is configured to form a logo (30; figure 1B and figure 15).  

Regarding claim 17, Garelli et al. teaches an electronic device (10; figures 1A-B), comprising: 
 (26 + 138 + 84; see par [0094]) with embedded decoration (30; figure 1B), wherein the glass housing wall is formed from glass structures (see par [0094]; “the layers of rear plate 26 may include …glass layers”); and 
electrical components (shown in figure 2) surrounded by the housing.

	However, Garelli et al. does not specifically teach that the glass structures are joined at a diffusion-bonding interface.

Cleary et al., in the same field of endeavor, teaches a glass article (100; figure 1), wherein the glass housing wall is formed from a first layer of glass (104; figure 1) and a second layer of glass (106; figure 1) that are joined at a diffusion-bonding interface (see par [0023]) ..and that the coating layer (102; figure 1) is embedded between the first and second glass layers.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further join the glass structures of the glass housing wall of Garelli et al. with a diffusion-bonding interface, as suggested by Cleary et al. (see par [0023] of Cleary et al.), so that the 

Wermbter et al., in the same field of endeavor, shows the common bonding application of chemical bonds at a diffusion bonding interface (see par [0032] and figure 2).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further involve diffusion bonding of Garelli et al. in view of Cleary et al. with chemical bonding, as suggested by Wermbter et al., to further enhance the sturdiness of said bonding.

Regarding claim 18, Garelli et al. in view of Cleary et al. and Wermbter et al. also teaches the electronic device defined in claim 17 wherein the glass housing wall has first (first region is the region inside 140; figure 16) and second (second region is the region of 138 outside of 140; figure 16) regions of first and second different respective appearances (logo 30 = first appearance; non-logo 

Regarding claim 20, Garelli et al. in view of Cleary et al. and Wermbter et al. also teaches the electronic device defined in claim 17 wherein the electronic device has opposing front (72; figure 4; see par [0069]) and rear (the face accommodates unit 26; figure 1B) faces, wherein the glass housing wall is on the rear face, and wherein the electronic device further comprises a display (18; figure 1A) on the front face (72; figure 4; see par [0069]).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garelli et al. U.S. Pub. 2012/0050975 in view of Cleary et al. U.S. Pub. 2017/0129218 and Wermbter et al. U.S. Pub. 2006/0118102 and in further view of Sivano De Sousa et al. U.S. pub. 2019/0223285.
Regarding claim 3, as mentioned above, Garelli et al. in view of Cleary et al. and Wermbter et al. teaches the electronic device defined in claim 2.
However, Garelli et al. in view of Cleary et al. and Wermbter et al. does not specifically teach that the coating layer (30) comprises inorganic dielectric.

 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the material of the coating layer of Garelli et al. with an inorganic dielectric material, as suggested by Sivano De Sousa et al., to increase heat dissipating capability.

7.	Claims 6, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garelli et al. U.S. Pub. 2012/0050975 in view of Cleary et al. U.S. Pub. 2017/0129218 and Wermbter et al. U.S. Pub. 2006/0118102 and in further view of Miller et al. U.S. Pub. 2018/0262029.
Regarding claim 6, as mentioned above, Garelli et al. in view of Cleary et al. and Wermbter et al. teaches the electronic device defined in claim 2.
However, Garelli et al. in view of Cleary et al. and Wermbter et al. does not teach that the first layer comprises a textured surface.


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the first layer of the electronic device of Garelli et al./Cleary et al./Wermbter et al., with a textured or embossed surface, as suggested by Miller et al., for decorative purpose.

Regarding claim 9, as mentioned above, Garelli et al. in view of Cleary et al. and Wermbter et al. teaches the electronic device defined in claim 2, having a logo embedded between the first and the second glass layer.
However, Garelli et al. in view of Cleary et al. and Wermbter et al. does not teach that the first glass layer has a textured surface (that is embedded between the first and second glass layers), and wherein the textured surface overlaps the first region and does not overlap the second region.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further make the logo of Garelli et al. to have an embossed/textured surface, as suggested by Miller et al., for achieve desired decorative purpose.  Provision of such embossed/textured surface of said logo would, by default, result in the claimed limitation “the first glass layer has a textured surface that is embedded between the first and second glass layers, and wherein the textured surface overlaps the first region and does not overlap the second region” through diffusion bonding recited in claim 2.

Regarding claim 15, as mentioned above, Garelli et al. in view of Cleary et al. and Wermbter et al. teaches the electronic device defined in claim 13.
However, Garelli et al. in view of Cleary et al. and Wermbter et al. does not teach that the coating comprises metal.  
	Jin et al, in the same field of endeavor, teaches a display device having an ink coating/logo layer comprising Al (aluminum) particles (column, lines 30-31).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the ink material of Garelli et al., with metal (aluminum) particles as ink material for said logo, as suggested by Jin et al., for achieving different decorative purpose.

Regarding claim 19, Garelli et al. in view of Cleary et al. and Wermbter et al.  teaches the electronic device defined in claim 17 wherein the glass structures include first (26; figure 16) and second (84; figure 16) glass layers that are joined with chemical bonds at a diffusion- bonding interface (see claim 17 rejection).

However, Garelli et al. in view of Cleary et al. and Wermbter et al.  does not teach that the embedded decoration comprises a textured surface of the first glass layer.  

Miller et al., in the same field of endeavor, teaches an electronic device having a logo (see figure 2) printed or embossed (= textured) (see par [0035]) on a surface (28; figure 2).
.

8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Garelli et al. U.S. Pub. 2012/0050975 in view of Cleary et al. U.S. Pub. 2017/0129218 and Wermbter et al. U.S. Pub. 2006/0118102 and Jin et al. U.S. Patent 10,254,451 and in further view of Sivano De Sousa et al. U.S. pub. 2019/0223285.
Regarding claim 4, as mentioned above, Garelli et al. in view of Cleary et al. and Wermbter et al. teaches the electronic device defined in claim 2. 
However, Garelli et al. in view of Cleary et al. and Wermbter et al. does not teach that the coating layer comprises a thin-film interference filter formed from a stack of inorganic dielectric layers.  


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a stack of layers for forming the coating layer of Garelli et al., as suggested by Jin et al., so that the coating layer (logo) would have a cover layer on top of the logo layer to reduce or prevent deterioration of an aesthetic sense of the logo (see column 10, lines 4-8).
However, Garelli et al. does not specifically teach that said layers are made of inorganic dielectric material.

Sivano De Sousa et al., in the same field of endeavor, suggests the advantage of using inorganic dielectric material, since inorganic dielectric material helps heat dissipation (see par [0064]).
 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the 

Regarding claim 14, as mentioned above, Garelli et al. in view of Cleary et al. and Wermbter et al. teaches the electronic device defined in claim 13, comprising a coating layer (see par [0059] of Garelli et al.).
However, Garelli et al. in view of Cleary et al. and Wermbter et al. does not teach that the coating comprises a dielectric stack of inorganic dielectric layers.  
	Jin et al., in the same field of endeavor, teaches an electronic device having a logo comprising a stack of layers (see paragraph bridging columns 10-11; layers 72a and 72b).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a stack of layers for forming the coating layer of Garelli et al., as suggested by Jin et al., so that the coating layer (logo) would have a cover layer on top of the logo layer to reduce or prevent deterioration of an aesthetic sense of the logo (see column 10, lines 4-8).
However, Garelli et al. does not specifically teach that said layers are made of inorganic dielectric material.

Sivano De Sousa et al., in the same field of endeavor, suggests the advantage of using inorganic dielectric material, since inorganic dielectric material helps heat dissipation (see par [0064]).
 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the material of the coating layer of Garelli et al. with an inorganic dielectric material, as suggested by Sivano De Sousa et al., to increase heat dissipating capability.

				Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841